ICJ_084_EastTimor_PRT_AUS_1995-06-30_JUD_01_PO_02_FR.txt. 119

OPINION INDIVIDUELLE DE M. SHAHABUDDEEN
[Traduction]

L'affaire met en jeu d’importants principes du droit international
contemporain — principes qui ont changé la physionomie de la commu-
nauté internationale, modifié la composition de ses principales institu-
tions, agi sur leur orientation et influé sur leur façon de voir. Mais le
mandat de la Cour étant limité par le caractére consensuel de sa juridic-
tion, la Cour a fait dépendre sa décision de la question préliminaire de
savoir dans quelle mesure elle peut statuer quand l’issue du différend
pourrait avoir des incidences sur la position juridique d’une tierce partie.
A Vappui de l’arrêt, je formule quelques observations supplémentaires.

I. LE PRINCIPE SUIVANT LEQUEL LA COUR NE PEUT PAS EXERCER
SA JURIDICTION À L'ÉGARD D’UN ETAT SANS SON CONSENTEMENT

Traduisant une conception générale du droit interne, l’article 59 du
Statut de la Cour dispose que «[l]a décision de la Cour n’est obligatoire
que pour les parties en litige et dans le cas qui a été décidé». Mais il ne
s’ensuit pas que la Cour a toute latitude pour trancher un différend entre
des parties sans tenir aucun compte des incidences que sa décision peut
avoir pour la position juridique d’une non-partie. En vertu de la régle
concernant les «parties indispensables», quelque forme que celle-ci revête,
le problème est résolu en droit interne par lexercice approprié du pouvoir
de prescrire la participation à l’instance d’un Etat tiers. Or, ce pouvoir fait
défaut à la Cour; et le droit d’intervention ou le droit d’introduire une
instance distincte quand c’est possible n’est pas toujours une garantie
suffisante. Par conséquent, quand la situation est telle que l’arrêt demandé
va représenter en fait, sinon en droit, une décision concernant les droits et
obligations d’une non-partie, il est demandé à la Cour d’exercer sa juri-
diction à l’égard d’un Etat en l’absence de son consentement. Or, l'arrêt
rendu dans l'affaire de l’Or monétaire pris à Rome en 1943 dit que la
Cour ne le peut pas.

Ce précédent a suscité des interrogations !. En un sens fondamental, ces
interrogations tiennent à ce que, comme l’a fait observer M. Jessup: «Le
droit établit constamment un équilibre entre des intérêts divergents.»
(Barcelona Traction, Light and Power Company, Limited, deuxième phase,

! Certaines de ces questions ont été examinées par D. H. N. Johnson, « The Case of the
Monetary Gold Removed from Rome in 1943», International and Comparative Law
Quarterly, 1955, vol. 4, p. 93. La Cour disposait de cet article en 1984. Voir mémoire du
Nicaragua, affaire des Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), en date du 30 juin 1984, par. 257.

33
TIMOR ORIENTAL (OP. IND. SHAHABUDDEEN) 120

arrêt, C.J. Recueil 1970, p. 206, par. 81; opinion individuelle.) En
l’espèce, les intérêts contradictoires entre lesquels il faut assurer l’équilibre
si l’on veut éviter qu’ils se heurtent sont ceux du Portugal — obtenir que
la Cour statue sur le différend indépendamment des effets possibles de la
décision sur l’Indonésie — et ceux de l’Indonésie — obtenir que la Cour
ne se prononce pas sur ses droits et obligations sans son consentement.
Des problèmes de ce type sont susceptibles de se poser parce que, vu le
caractère de plus en plus complexe que revêtent les relations internatio-
nales, il est rare que les différends d’ordre juridique entre Etats soient
purement bilatéraux. Comme on l’a fait valoir devant la Cour à l’occasion
d’une autre affaire, l'argument qui suit logiquement est que:

«vouloir empêcher la Cour de statuer sans la présence de tous ces
Etats, même quand les parties à la procédure ont pleinement accepté
sa compétence, serait donc soumettre à une restriction grave et arbi-
traire sa faculté de s’acquitter de ses fonctions »!.

Il est difficile de situer avec précision le point d’équilibre entre ces consi-
dérations opposées sans que la Cour ait parfois à exercer sa compétence
quand bien même les intérêts d’un Etat non partie à l’instance devraient
en être affectés dans une certaine mesure, comme il est arrivé dans quel-
ques affaires. Une interprétation équitable serait de dire que la Cour
s'emploie à définir une limite au-delà de laquelle l’effet de sa décision pour
PEtat non partie atteindrait un degré qui ne serait plus judiciairement
tolérable. Cette limite est atteinte lorsque, pour reprendre les termes
mêmes de la Cour, les intérêts juridiques de l'Etat non partie ne seraient
pas simplement affectés par l’arrêt mais en constitueraient l’objet même.

Peut-être aurait-on pu trouver une autre formule; mais le critère ainsi
adopté n’est pas, quant au fond, un élément nouveau de la pensée juri-
dique. Ce problème juridique à résoudre se retrouve de manière similaire
dans d’autres secteurs du droit: il s’agit de savoir dans quelle mesure un
choix donné peut être considéré comme se situant dans un domaine auto-
risé bien qu’il produise des effets dans un domaine exclu. En songeant
certainement à la pratique constitutionnelle de certains Etats, sir Percy
Spender, dans l'affaire relative à P Application de la convention de 1902
pour régler la tutelle des mineurs, faisait observer qu’«une loi peut pro-
duire des effets dans une certaine matière sans être pour autant une loi
portant sur cette matière» (C.LJ. Recueil 1958, p. 118). Il serait possible
mutatis mutandis d'appliquer cette approche au problème dont la Cour
est saisie: l’arrêt qui lui est demandé produirait-il un effet qui touche aux
intérêts juridiques de l’Indonésie sans être pour autant un arrêt portant
sur les intérêts en question?

Bien stir, on peut tirer argument des situations marginales; mais il y a
une ligne de démarcation et dans la pratique il est souvent possible de dire
que telle situation se situe en deçà ou au-delà. L’affaire de l’ Or monétaire

1 Mémoire du Nicaragua, cité à la note précédente, par. 248.

34
TIMOR ORIENTAL (OP. IND. SHAHABUDDEEN) 121

représente cette ligne de démarcation. Quelles que soient les critiques de la
doctrine, le principe fondamental de l’affaire n’a pas été contesté. Même si
les circonstances de l’affaire de l’Or monétaire ne se sont pas reproduites
de manière identique, le principe de l’arrêt a été affirmé. Il ne serait pas
non plus exact de dire, sans nuancer fortement l'affirmation, que, depuis
1954, le principe de l’Or monétaire n’a d’aucune manière été appliqué; il
est possible d'attribuer la façon dont les arrêts ont été formulés dans cer-
taines affaires à la nécessité de tenir dûment compte du principe !. Quand il
n’est pas possible de distinguer entre les circonstances d’une affaire et celles
de l’Or monétaire, ledit principe s’applique incontestablement. En l'espèce,
ce que le Portugal a voulu faire, c’est précisément différencier l’instance de
l'affaire de l’Or monétaire, et non pas contester ce précédent. Son conseil a
rejeté les arguments de l’Australie qui tendaient, à son avis, «à faire penser
que le Portugal remet en cause le bien-fondé de l’Or monétaire» (CR 95/6,
p. 11, M. Dupuy). Il n’y a pas lieu d'examiner ici toutes les affaires, réelles
ou hypothétiques, dont on peut penser qu’elles appuient la tentative de
s’écarter de l’Or monétaire. L'arrêt se réfère à l’affaire de Certaines terres
à phosphates à Nauru (Nauru c. Australie). Je me bornerai, pour ma part,
à évoquer une autre affaire.

L'affaire du Détroit de Corfou, fond, est celle qui se rapproche le plus
de l’idée que la Cour est compétente dans la présente instance nonobstant
toutes les questions susceptibles d’être posées au sujet de la licéité du
comportement d’un Etat tiers. Dans cette affaire, argument de l’Alba-
nie, comme le rappelle très bien M. Weeramantry dans l’opinion dissi-
dente qu’il a jointe au présent arrêt, aurait dû suffire à alerter la Cour
quant à la question de savoir si elle pouvait, à juste titre, débouter l’Alba-
nie sans prendre position sur la responsabilité internationale de la You-
goslavie en l’absence de celle-ci2. Mais il ne me semble pas que la Cour
ait examiné les moyens de preuve dans le but de conclure à la responsa-
bilité internationale de la Yougoslavie en raison du comportement qui lui
était reproché; elle cherchait à établir si le Royaume-Uni avait ou non
raison de soutenir que le mouillage des mines avait été effectué avec la
connivence de l’Albanie. Tenant pour acquis que le mouillage des mines
avait été effectué par deux navires de guerre yougoslaves, le Royaume-
Uni soutenait que ce fait

«impliquerait une collusion entre le Gouvernement albanais et le
Gouvernement yougoslave, collusion qui se serait manifestée ou

! Plateau continental (Tunisie/Jamahiriya arabe libyenne), requête à fin d'intervention,
arrêt, C.I.J. Recueil 1981, p. 20, par. 35; Plateau continental (Tunisie/Jamahiriya arabe
libyenne), arrêt, C.IJ. Recueil 1982, p. 61-62, par. 75, et p. 94, par. 133, al. C 3, dernière
phrase; Plateau continental (Jamahiriya arabe libyenne/Malte), requête à fin d’interven-
tion, arrêt, C.I.J. Recueil 1984, p. 25-27, par. 40-43, et Plateau continental (Jamahiriya
arabe libyenne/Malte), arrêt, C.J. Recueil 1985, p. 25-28, par. 21-23.

2 Voir aussi C.J. Mémoires, Détroit de Corfou, vol. IV, p. 609-610, duplique de
M. Joe Nordmann, conseil du Gouvernement albanais.

35
TIMOR ORIENTAL (OP. IND. SHAHABUDDEEN) 122

dans une demande d'assistance par le Gouvernement albanais au
Gouvernement yougoslave, ou par un acquiescement au mouillage
par les autorités albanaises» (C.I.J. Recueil 1949, p. 16, et C.LJ.
Mémoires, Détroit de Corfou, vol. IV, p. 495, sir Frank Soskice).

Par sa demande d’assistance ou son acquiescement supposé, l’ Albanie
serait devenue l’auteur des actes de la Yougoslavie; et c’est en devenant
l’auteur des actes de la Yougoslavie qu’elle aurait engagé sa propre res-
ponsabilité internationale. Concrètement, la preuve du mouillage des
mines par la Yougoslavie aurait été l’un des éléments de fait prouvant
que l’Albanie avait commis des actes engageant sa propre responsabilité
internationale. La Cour, aux fins de conclure à la responsabilité interna-
tionale de l’Albanie, n’avait donc pas à décider que la Yougoslavie avait
engagé sa responsabilité internationale du fait du comportement qui lui
était imputé, c’est-à-dire le mouillage des mines. Il ne se posait pas à la
Cour de problème du type de celui qui fut plus tard soulevé dans l'affaire
de l’Or monétaire, où la Cour aurait dû décider que l'Etat absent avait
engagé sa responsabilité internationale avant d’être en mesure d’écarter
juridiquement le droit de propriété reconnu de cet Etat sur l’or afin d’en
transférer la propriété à d’autres Etats. L'affaire du Détroit de Corfou ne
s’oppose pas à celle de l’Or monétaire: elle n’indique pas non plus que
cette dernière soit inapplicable aux circonstances de l’espèce.

En 1984, la Cour a fait observer que «les circonstances de l’affaire de
VOr monétaire marquent vraisemblablement la limite du pouvoir de la
Cour de refuser d’exercer sa juridiction» (Activités militaires et parami-
litaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amé-
rique), compétence et recevabilité, arrêt, C.IJ. Recueil 1984, p. 431,
par. 88). Il est vrai aussi qu’en dehors du domaine où il est exclu qu’elle
pénètre «la Cour doit avoir la faculté, et elle a en fait l'obligation, de se
prononcer aussi complètement que possible dans les circonstances de
chaque espèce» (Plateau continental (Jamahiriya arabe libyenne/Malte),
requête à fin d'intervention, arrêt, C.I.J. Recueil 1984, p. 25, par. 40).
Mais il est également reconnu dans ces observations que le principe de
l'affaire de Or monétaire demeure intact, car il est fondé directement sur
le caractère consensuel de la compétence de la Cour en matière conten-
tieuse. Le principe empêche-t-il la Cour de statuer sur le fond de la
requête du Portugal?

IJ. L’ARRÊT DEMANDE A LA COUR LUI IMPOSE-T-IL DE STATUER
SUR LES INTÉRÊTS JURIDIQUES DE L’INDONÉSIE ?

Le Portugal fonde sa demande sur la prémisse suivant laquelle c’est lui
qui possède le pouvoir exclusif de conclure des traités au nom du Timor
oriental en ce qui concerne les ressources de son plateau continental,
quelle que soit la source dudit pouvoir. L’Australie soutient que c’est
l'Indonésie qui possède ce pouvoir. La prémisse du Portugal est donc en
litige.

36
TIMOR ORIENTAL (OP. IND. SHAHABUDDEEN) 123

La Cour doit d’abord trancher ce litige concernant la prémisse du
Portugal et décider que le pouvoir de conclure des traités appartenait au
Portugal et, partant, n’appartenait pas à l'Indonésie, avant d’aller plus
loin et de décider si l'Australie a engagé sa responsabilité internationale en
négociant et concluant le traité de 1989 avec l’Indonésie et en commen-
çant à l’exécuter. Concrètement, pour statuer contre l’Australie, il faut
préalablement décider que l’Indonésie ne possédait pas le pouvoir de
conclure des traités. Normalement, la Cour ne peut pas prendre une telle
décision avant d’avoir examiné la question de savoir si les circonstances de
l'entrée et du maintien de l'Indonésie au Timor oriental empéchaient cette
dernière d’acquérir ce pouvoir au regard du droit international général.
Cette décision reviendrait à se prononcer sur la responsabilité internatio-
nale de l’Indonésie en l’absence de consentement de sa part. La Cour ne
peut pas procéder ainsi.

Ed

Cela semblerait régler l’affaire, si ce n’est que le Portugal fait aussi
valoir que les résolutions de l’Assemblée générale et du Conseil de sécu-
rité ont établi de façon concluante sa qualité d’autorité administrante,
que cette qualité implique le pouvoir exclusif de conclure au nom du
Timor oriental des traités concernant les ressources du plateau continen-
tal de celui-ci, que ces résolutions doivent être considérées par la Cour
comme des données et qu’en conséquence la Cour ne serait pas tenue de
se prononcer sur les intérêts juridiques de l’Indonésie.

Toutefois, cette façon de présenter la question n’efface pas le fait que
ce que le Portugal demande à la Cour d’accepter comme des données
n’est pas le simple texte des résolutions, mais bien le texte desdites
résolutions tel qu’il les interprète. Les diverses résolutions constitueraient
le fondement de la décision de la Cour; elles n’empécheraient pas que la
Cour soit tenue d’en dire la signification. Comme les Parties en con-
viennent, la Cour a le pouvoir de les interpréter.

L'interprétation que le Portugal donne des résolutions est fortement
contestée par l’Australie. Le problème que celle-ci soulève ainsi n’a rien
de superficiel ; la Cour doit se prononcer à ce sujet et elle l’a fait. D’après
la conclusion à laquelle elle est parvenue, les résolutions ne suffisent pas
à déterminer si c’est le Portugal qui a le pouvoir de conclure des traités,
comme il le revendique, ou bien si c’est l'Indonésie qui a ce pouvoir,
comme le soutient l’Australie. Avant de pouvoir répondre à cette ques-
tion, il faudrait en examiner d’autres et, notamment, se demander si, en
raison du comportement qui lui est imputé, l’Indonésie a engagé sa res-
ponsabilité internationale d’une façon qui lui ôte, au regard du droit
international général, toute qualité pour acquérir ce pouvoir de conclure
des traités. Le Portugal accepte que la Cour ne puisse se prononcer si elle
doit à cette fin statuer sur la responsabilité internationale de l’Indonésie.

37
TIMOR ORIENTAL (OP. IND. SHAHABUDDEEN) 124

Cependant, même si l’interprétation que donne le Portugal des résolu-
tions était correcte, on aboutirait au même résultat. En fin de compte, la
Cour doit, avant toute chose, être convaincue que, quel qu’en soit le fon-
dement, le pouvoir de conclure des traités appartient au Portugal et non
à l'Indonésie. Si la Cour devait accepter l’interprétation que donne le
Portugal des résolutions, elle déciderait en effet, sans entendre l’Indonésie
sur une question d'interprétation portant sur le fond, que c’est le Portu-
gal et non l’Indonésie qui détenait le pouvoir de conclure des traités;
accepter l'interprétation du Portugal reviendrait simplement à étayer plus
rapidement la revendication du Portugal du pouvoir de conclure des trai-
tés. Mais les intérêts juridiques de lIndonésie n’en seraient pas moins
déterminés sans son consentement. En fait, il s’agit de savoir non seule-
ment si l’interprétation du Portugal est juste mais également si, en concluant
qu'elle l’est, la Cour se prononcerait sur les intérêts juridiques de l’Indo-
nésie.

De surcroît, comme la Cour ne pourrait pas se prononcer, en vertu du
principe de l’Or monétaire, même si l’interprétation que le Portugal
donne des résolutions était correcte, il est possible d’écarter la requête du
Portugal sans que la Cour ait à déterminer si oui ou non les résolutions
doivent être interprétées comme l'indique le Portugal; la Cour pourrait
parvenir à sa décision en présumant que l'interprétation du Portugal est
correcte, sans pourtant se prononcer à ce sujet.

*

La question peut étre également examinée du point de vue des effets
qu’aurait l’arrêt demandé sur les droits de l’Indonésie en vertu du traité
de 1989 et sur la validité du traité lui-même.

Tout d’abord, en ce qui concerne les droits de l’Indonésie en vertu du
traité, aux termes de la conclusion 5 b) de la requête, s’il y était fait droit,
PAustralie devrait s’abstenir de donner effet au traité, et l'Indonésie per-
drait ainsi le bénéfice de l’application du traité par l'Australie. H ne s’agit
pas là d’une question d’intérêt purement théorique, puisque l’Indonésie
serait privée des avantages concrets auxquels elle a droit conformément
au traité, y compris d'éventuels avantages financiers, comme l’arrêt
demandé dans l’affaire de Or monétaire aurait, d’une manière analogue,
privé l’Albanie de son droit aux biens visés dans cette affaire. L’article 59
du Statut de la Cour ne protégerait pas l'Indonésie contre de tels effets.

Dans l’affaire ET Salvador v. Nicaragua, El Salvador demandait que le
Gouvernement du Nicaragua soit astreint à ne pas appliquer le traité
Bryan-Chamorro!. La Cour de justice centraméricaine a estimé que:

«La Cour n’a pas compétence pour déclarer nul et non avenu le
traité Bryan-Chamorro, selon la requête de la haute partie deman-
deresse tendant à ce que le Gouvernement du Nicaragua «soit

l'American Journal of International Law, 1917, vol. 11, p. 683.

38
TIMOR ORIENTAL (OP. IND. SHAHABUDDEEN) 125

astreint à ne pas appliquer le traité Bryan-Chamorro». Sur ce point,
la Cour s’abstient de se prononcer puisque, ainsi qu’elle Pa déjà
déclaré, sa compétence se borne à déterminer les relations juridiques
entre les hautes parties en litige et à rendre des ordonnances les
concernant exclusivement, en tant qu’entités souveraines soumises à
sa juridiction. Prononcer d’une manière absolue la nullité du traité
Bryan-Chamorro ou même faire droit à la simple demande d’une
injonction d'abstention reviendrait à décider des droits de l’autre
partie signataire du traité, sans avoir entendu cette dernière et sans
que celle-ci ait accepté la juridiction de la Cour.»!

Bien qu’El Salvador n’ait pas demandé une ordonnance déclarant le
traité Bryan-Chamorro nul et non avenu?, de avis de la Cour de justice
centraméricaine, la demande d'El Salvador tendant à ce que le Nicaragua
«soit astreint à ne pas appliquer» le traité revenait en fait à inviter la
Cour à «déclarer … le traité nul et non avenu», ce que naturellement elle
ne pouvait pas faire en l’absence de l’autre partie au traité. Quoi qu’il en
soit, «la simple demande d’une injonction d'abstention» aurait eu le
même effet qu’une demande de nullité; elles seraient toutes deux revenues
«à décider des droits de l’autre partie signataire du traité, sans avoir
entendu cette dernière et sans que celle-ci ait accepté la juridiction de la
Cour». La demande d’injonction a été refusée.

S’agissant, en second lieu, de la validité du traité de 1989, il existe des
situations où la Cour peut estimer qu’une obligation internationale a été
violée par le fait de négocier et de conclure un traité incompatible avec
cette obligation, sans que cette décision soit considérée comme touchant à
la validité du traité. Mais une situation de ce genre est différente d’une
situation où l’élément essentiel de la prétendue violation et de toute répa-
ration demandée implique nécessairement qu’un Etat partie à un traité
bilatéral conclu avec le défendeur, maïs qui n’est pas partie à l’instance,
n’avait pas le pouvoir, en droit international, de conclure le traité. Si
c'était là le véritable fondement de la décision, comme ce serait le cas dans
la présente instance, il serait difficile de ne pas conclure que la validité du
traité a été décidée en l’absence de l’Etat concerné. En outre, comme on
l’a dit, une décision enjoignant à l'Australie de ne pas appliquer le traité
présupposerait en elle-même une constatation d'invalidité.

l American Journal of International Law, 1917, vol. 11, p. 729. [Traduction du Greffe. ]

2 Voir la troisième demande du Costa Rica dans Costa Rica v. Nicaragua (American
Journal of International Law, 1917, vol. 11, p. 202), qui priait la Cour de «dire et juger
que ledit traité est nul et non avenu». Cette demande a été rejetée.

3 Voir convention de Vienne sur le droit des traités de 1969, art. 30, par. 5, ainsi que les
décisions de la Cour de justice centraméricaine dans les affaires Costa Rica v. Nicaragua
(American Journal of International Law, 1917, vol. 11, p. 181) et ET Salvador v. Nicaragua
(ibid., p. 674), ainsi que l’interprétation par M. Schücking de l’arrét rendu dans l’affaire
Oscar Chinn (C.P.J.L série A/B n° 63, p. 148, troisième paragraphe).

39
TIMOR ORIENTAL (OP. IND. SHAHABUDDEEN) 126

Dans l'affaire El Salvador v. Nicaragua, la Cour de justice centramé-
ricaine a dit clairement, et à juste titre, qu’elle ne se refuserait pas à sta-
tuer «en invoquant l'argument assez mince qu’un Etat tiers ... a des
intérêts liés aux questions en litige» !. Mais de toute évidence la Cour cen-
traméricaine n’a pas estimé que ’argument fit «mince» dans la mesure
où l’arrêt demandé l'aurait obligée à se prononcer sur les droits d’un Etat
non partie, et notamment sur la validité d’un traité entre cet Etat et le
défendeur. C’est manifestement en partant du principe qu’elle ne pouvait
pas trancher ces questions, soit directement soit indirectement, et qu’elle
ne le ferait pas qu’elle a jugé possible de déclarer que le défendeur « [était]
dans l’obligation — en recourant à tous les moyens que lui offrait le droit
international — de rétablir et de maintenir le statut juridique qui existait
antérieurement» au traité*. En fait la Cour a pu se dire compétente pour
statuer à l'égard de certains moyens de réparation demandés par El Sal-
vador, mais pas de tous. En l’espèce, par contre, il est impossible de faire
droit à un seul des chefs de demande formulés par le Portugal sans
statuer sur les intérêts juridiques d’un Etat absent.

Présentant un argument intéressant et réfléchi, le conseil du Portugal a
fait valoir que:

«d’autres juridictions ... se sont prononcées sur la violation d’obli-
gations découlant d’un traité, dans des affaires où il y avait conflit
d’obligations, sans qu’elles se prononcent sur la résolution de celui-ci
en dépit de l’absence de l’autre partie au traité duquel découlait l’autre
obligation incompatible» (CR 95/13, p. 55, M. Galväo Teles).

Le conseil a cité les affaires Soering v. United Kingdom (EHRR, vol. 11,
p. 439), The Netherlands v. Short ILM, 1990, vol. 29-IL, p. 1375 et suiv.)
et Ng v. Canada (CC PR/C/49/D.469/1991), ajoutant que la fonction des
organes judiciaires dans ces affaires les obligerait «a répondre à la ques-
tion qui leur était posée. [Is] n’avaient pas, par exemple, à décider sur les
droits des Etats-Unis, partie au traité et absents de l’instance.» Comme
semble le reconnaître cet argument, la ligne de démarcation est déter-
minée par la question de savoir si l’arrêt demandé porterait non seule-
ment sur les droits des parties, mais également sur ceux de l'Etat absent.
A mon avis, la décision demandée en l’occurrence toucherait aux droits
d’un Etat absent. Les différences d'institution mises à part, il s’agit là
d’un point sur lequel les trois affaires citées peuvent être distinguées.

l American Journal of International Law, 1917, vol. 11, p. 699.
2 Ibid., p. 730, cinquième paragraphe du disposif.

40
TIMOR ORIENTAL (OP. IND. SHAHABUDDEEN) 127

ll a également été soutenu au nom du Portugal que, en vertu de l’ar-
ticle 59 du Statut de la Cour, une décision de cette derniére en faveur de
ce pays ne serait obligatoire que pour lui et l’Australie; l’Indonésie, en
tant que non-partie à l’affaire, ne serait pas liée. Mais le problème a un
caractére plus fondamental que celui visé dans cette disposition. Celle-ci
s’applique à une décision dûment rendue pour les parties en litige; la
disposition n’entre pas en jeu avant qu’une telle décision ait été rendue
(voir, sur ce point, l’affaire de l’Or monétaire pris à Rome en 1943, arrêt,
C.LJ. Recueil 1954, p. 33, premier paragraphe). Pour les raisons exposées
ci-dessus, la décision demandée par le Portugal ne serait pas une décision
dûment rendue même pour les Parties en litige. Le fait qu’en vertu de
Particle 59 du Statut l'Indonésie ne serait pas liée n’est pas une raison
pour que la Cour tente de faire ce qu’elle ne peut pas juridiquement faire:
cette disposition ne joue pas comme une restriction Juridique permanente,
sous réserve de laquelle la Cour pourrait librement se prononcer sur les
intérêts juridiques d’un Etat en l’absence de son consentement.

III. LA PREMIÈRE CONCLUSION DU PORTUGAL

On peut dire un mot sur la question particulière de savoir si les motifs
sur lesquels se fonde l’arrêt ont empêché la Cour de faire droit à la pre-
mière des cinq conclusions du Portugal, dans laquelle il était demandé à
la Cour de

«[dlire et juger que, d’une part, les droits du peuple du Timor orien-
tal à disposer de lui-même, à l’intégrité et à l’unité de son territoire et
à sa souveraineté permanente sur ses richesses et ressources natu-
relles et, d’autre part, les devoirs, les compétences et les droits du
Portugal en tant que puissance administrante du Territoire du Timor
oriental sont opposables à l’Australie, laquelle est tenue de ne pas les
méconnaître et de les respecter».

Point n’est besoin de s'étendre sur la distinction entre moyens et
conclusions !. Le Portugal reconnaît cette distinction; il ne suggère pas
que la Cour puisse faire droit à sa première conclusion considérée en tant
que moyen en faveur de l’arrêt demandé, sans constituer en soi un élé-
ment de cet arrêt. Il est alors nécessaire d’examiner dans quel sens la pre-
mière conclusion du Portugal pourrait être considérée comme un élément
de l’arrêt demandé.

Cela ne serait possible que si, comme l’indique l’énoncé même de cette
conclusion, une déclaration judiciaire selon laquelle les droits revendi-
qués seraient opposables à l'Australie était nécessaire pour que l’Austra-
lie reconnaisse qu'elle est tenue «de ne pas les méconnaître et de les
respecter». On suppose donc que l'Australie les a méconnus et ne les a

' Voir l'examen de la jurisprudence réalisé à ce propos par sir Gerald Fitzmaurice dans
The Law and Procedure of the International Court of Justice, 1986, vol. 2, p. 578 et suiv.

4]
TIMOR ORIENTAL (OP. IND. SHAHABUDDEEN) 128

pas respectés. Mais si l’on se demande pourquoi elle serait censée avoir
agi ainsi, la seule réponse est que l’Australie à négocié et conclu le traité
de 1989 avec l'Indonésie et a commencé de lui donner effet.

Ainsi, la question fondamentale que pose le Portugal dans sa première
conclusion équivaut à celle de savoir si le pouvoir de conclure des traités
revient juridiquement au Portugal ou à l'Indonésie. Comme la Cour ne
peut pas trancher cette dernière question en l’absence de l’Indonésie, elle
n’a pas compétence pour faire droit à cette conclusion. I] ne peut être fait
droit à une conclusion, quelle que soit la manière dont elle est formulée,
que s’il y a lieu de le faire pour régler le différend entre les parties à l’ins-
tance. Si la Cour ne peut trancher le différend, elle ne peut faire droit à
aucune des conclusions présentées.

IV. CONCLUSION

Le droit international met l’accent sur le fond, plutôt que sur la forme.
Si l’on considère le problème sous cet angle, il est manifeste que la
requête du Portugal amènerait la Cour à déterminer, en l’absence de
lPIndonésie, les intérêts juridiques de celle-ci, y compris le pouvoir qu’elle
revendique de conclure des traités au sujet du Timor oriental et la ques-
tion de sa responsabilité internationale, comme condition préalable à une
décision sur l’allégation du Portugal selon laquelle l’Australie aurait
engagé sa responsabilité internationale envers lui en négociant et en
concluant le traité de 1989 avec l'Indonésie et en en commençant l’exécu-
tion. Je conviens que la Cour ne saurait statuer.

(Signé) Mohamed SHAHABUDDEEN.

42
